MEMORANDUM OPINION

Nos. 04-08-00768-CR & 04-08-00769-CR

James Robert HARRISON,
Appellant

v.

The STATE of Texas,
Appellee

From the 399th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2006CR10794 & 2007CR3157
Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting: 	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Karen Angelini, Justice

Delivered and Filed:   December 10, 2008 

DISMISSED
	The trial court's certification in each of these appeals states that the case is a "plea-bargain
case, and the defendant has NO right of appeal."  Rule 25.2(d) of the Texas Rules of Appellate
Procedure provides, "[t]he appeal must be dismissed if a certification that shows the defendant has
a right of appeal has not been made part of the record under these rules."  Tex. R. App. P. 25.2(d). 
	Appellant's counsel has filed written notice with this court that counsel has reviewed the
records, which were filed on CD-ROM, and "can find no right of appeal for Appellant."  We
construe this notice as an indication that appellant will not seek to file amended trial court
certifications showing that he has the right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see also
Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.--San Antonio 2003, no pet.).  In light of the
record presented, we agree with appellant's counsel that Rule 25.2(d) requires this court to dismiss
these appeals.  Accordingly, the appeals are dismissed.
								PER CURIAM
DO NOT PUBLISH